Appellant, in his motion for rehearing, complains that we did not consider nor pass upon his bill of exception wherein he objected to the county attorney testifying to what Minnie Grice, one of the appellants testified before the grand jury, claiming that what was testified before the grand jury was secret and could not be disclosed, and refers us only to the case of Gutgesell v. State, 43 S.W. Rep., 1016.
He is mistaken in claiming that we did not consider nor pass on this question. We stated in the opinion: "We have considered all of appellant's assignments and none of them show any reversible error." The Gutgesell case, referred to and relied upon by appellant, has been so many times expressly overruled and conceded to be by so many decisions, we thought it altogether unnecessary to say any thing specially about his bill. The question has been so thoroughly considered and the authorities collated in several cases, and decided against appellant, we deem it unnecessary to again discuss the question. Wisdom v. State,42 Tex. Crim. 579; Grimsinger v. State, 44 Texas Crim. Rep.; Wooley v. State, 64 S.W. Rep., 1054; Pierce v. State,54 Tex. Crim. 424; Giles v. State, 43 Tex.Crim. Rep.; Smith v. State, 48 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled.